Title: From John Adams to Ma., Grand Jury Middlesex County, 3 December 1798
From: Adams, John
To: Middlesex County, Ma., Grand Jury


To the annual grand Jury for the County of Middlesex in the State of MassachusettsGentlemen
Phyladlephia Decr. 3 1798

I have received and read with pleasure your kind Address, Agreed adopted at the Court of General Sessions of the Peace at Cambridge on the third Monday in November. I Sincerely regret, with you, that there is a Want of Unity in political Sentiments, in that Part of the Commonwealth of Massachusetts that you inhabit. I hope you are mistak If there is a Faction in this Country who prefer the Interests of a foreign nation to the honor And Safety of their own, it must be weak as well as wicked. Weak in Understanding as well as in Numbers and Power. There can be but very few if any native Americans, So unnatural and So profligate: and even those in case of Extremity would find feelings in their hearts, that neither they nor their Neighbours ever Suspected to be there.
There is something in the hearts of some Men which takes delight in every low Sarcasm, every ill natured Sneer every base Insinuation every vile Lye, which they read or hear against the Government. This is at least as true in the mildest and freest Governments, as it is in the most arbitrary and Severe. It is a question whether the Quantity of Envy against Government be not in proportion to its Mildness and Freedom.
Your Approbation of the Measures of Government both Executive and Legislative is expressed in very honourable Terms, and your determination, as for your Influence extends to impress your Sentiments on the Minds of your Fellow Citizens is meritorious.
Your kind Wishes for my personal Welfare are returned with cordial sincerity.
John Adams